UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6158



CHARLES JONES, a/k/a Nicholas Warner Jones,
a/k/a Jeffrey Victor Warner,

                                              Plaintiff - Appellant,

          versus


ARRIE W. DAVIS, Judge; ROBERT M. BELL, Chief
Judge; BALTIMORE CITY MUNICIPAL CORPORATION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-3526-RDB)


Submitted:   March 25, 2004                 Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.   See Jones v. Davis,

No. CA-03-3526-RDB (D. Md. Dec. 17, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -